DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the claims are drawn to a method of manufacture of a supercapacitor.  However, contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose any steps of the claimed process.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “central free volume 11”.  
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “positive electrode”, “negative electrode”, “positive electrode current collector”, “negative electrode current collector”, “separator”, “lower part of main body” and “upper part of main body” must be shown or the features canceled from the claims (1 and 13).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 1 is objected to because of the following informalities: “ions of an alkali metal M1” appears twice in succession (lines 11-12; emphasis added).  Though not necessarily indefinite, the language would be less confusing if the second instance of “an” were amended to instead recite: “ions of the alkali metal M1”.  Similarly, the term “an alkali metal” on line 15 should be amended in the same manner.
Claim 1 is further objected to, because it recites: “collector,” (claim 1, line 16), however, the comma “,” should instead be a semicolon and thus should read “collector;” in order to avoid confusion as to where the limitations denoted with asterisks “*” are intended to conclude.  Appropriate correction is required.
Claim 1 is still further objected to, as it recites: “a main body of an external casing” (line 17).  The preamble has already disclosed these features, and as such, line 17 should be amended to recite: “the main body of the external casing” (emphasis for clarity).
Claim 18 is objected to because of the following informalities: “the part made of conducting material is configured in order to close, in leaktight and temporary fashion, at least in part, indeed even completely, the upper part of the main body of the external casing of the .  Appropriate correction is required.
Claim 22 is also objected to.  The claim recites: “wherein the first part made of conducting material comprises a central free volume”.  This limitation is not necessarily indefinite; however, a conducting material cannot be (“comprise”) a free volume, i.e. a void or cavity.  It appears that the claim should instead recite something akin to: “wherein the first part made of conducting material contains a central free volume” or “wherein there is a central free volume within the first part made of conducting material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses: “said process comprising at least the following stages: i) the preparation of a cylindrical coiled element… it being understood that: * the positive electrode comprises… and * said negative electrode comprises…” (lines 5-16).  There are two issues with these limitations, each of which render the claim indefinite.  First, there is a purported “preparation” step, however, there is no indication of any physical process done to “prepare” the 
Claims 2-23 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 11 is further rejected as indefinite.  The claim recites: “after stage vi) or during stage vi), a stage vi') of emptying the surplus non-aqueous liquid electrolyte present in the main body”.  There is no prior indication that there was an amount of electrolyte that was necessary and an excess (“surplus”) amount also employed that remains thereafter.  As such, there is a lack of antecedent basis for any “surplus non-aqueous liquid electrolyte.  Moreover, the alternative timeline language renders the concept of “surplus” electrolyte even further indefinite, as one cannot know how or when to determine what would or would not be surplus.
Claim 13 is also further rejected as indefinite.  The claim recites: “stage ii) is carried out so as to position the protruding current collector of the positive electrode in the lower part of the main body of the external casing and the protruding current collector of the negative electrode” (emphasis added).  There is a lack of antecedent basis for these “protruding” limitations in claim 
Claims 14-22 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 13.
Claim 20 is also further rejected as indefinite.  The claim recites: “during stage v), the solid mass is mechanically and electrically connected to the part made of conducting material and known as "first part made of conducting material" or to another part made of conducting material known as "second part made of conducting material", said second part made of conducting material being configured in order to ensure the direct or indirect electrical connection with the first part made of conducting material.”  This claim is confusing and impossible to understand.  It is not clear if there is a lack of antecedent basis or if new limitations are being recited.  Further one cannot determined if the first and second parts are being claimed in the alternative or in conjunction (see claim 21 which appears to require both, though alternative language is used in claim 20).  Moreover, it is impossible to know what steps, if any are being recited in this claim.  It appears that the claim simply intends, as best understood¸ the solid mass is mechanically and electrically connected to one or more parts, which are made of conductive material.
Claims 21 and 22 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 5,654,114).
Regarding claim 23, Kubota discloses a cylindrical alkali metal-ion hybrid supercapacitor (“battery”) comprising at least one cylindrical coiled element (3, 4, 5) and an external casing (2, 8) comprising a main body (2) containing said cylindrical coiled element, which comprises at least one positive electrode (5), at least one negative electrode (3) and at least one separator (4) intercalated between the positive and negative electrodes, the positive and negative electrodes and the separator being wound together as turns around an X-X axis (vertical center of battery), the cylindrical coiled element having a central free volume (inside of 18) along the X-X axis (fig. 1; col. 3, lines 5-33), [wherein]: * the positive electrode comprises at least one positive electrode active material (In, Zn) capable of intercalating and of deintercalating ions of an alkali metal M1 (lithium) and/or capable of adsorbing and of desorbing ions of an alkali metal M1, said positive electrode being on a positive electrode current collector (15, 16) (col. 2, lines 27-33; col. 3, lines 20-22), and * said negative electrode comprises at least one negative electrode active material (In, Zn) capable of intercalating and of deintercalating ions of an alkali metal M1 (lithium), said negative electrode being on a negative electrode current collector (17) (col. 2, lines 38-45; col. 3, lines 24-26); a non-aqueous liquid electrolyte comprising a salt of said alkali metal M1 and an organic solvent (col. 8, lines 61-62: “[t]he nonaqueous electrolyte contains at least one organic 
Regarding the limitation stating that the “capacitor… is obtained according to a process as defined in claim 1”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the patented battery of Kubota.  See MPEP § 2113.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Kubota, and the remaining cited prior art disclose and/or teach all of the elements of the claimed product capacitor of claim 23.  However, each of the prior art references is deficient with respect to the method of manufacture of the capacitor, as detailed in claim 1.  That is, though the end result may be the same, the steps of the instant method distinguish over the known methods.  Kubota does not disclose the insertion of a solid mass comprising alkali metal into the central free volume of the cylindrical coiled element, the electrical connection of the solid mass with the .
Kita et al. (WO-2010053058-A1) discloses a common prior art capacitor, which does not have a central void, and also does not cure the deficiencies of Kubota, as there no disclosure of inserting an alkali metal mass, and removing it after processing.
Muthu et al. (US 2011/0143206 A1) looks very similar to the instant capacitor product, however Muthu is explicitly drawn to the use of aqueous electrolyte solutions in lieu of the non-aqueous solution of the claims and teaches away from the use of such non-aqueous solutions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729